ORDER

PER CURIAM.
Vladimir Combs (“Combs”) appeals the judgment on his conviction of robbery in the first degree following a jury trial. Combs claims that the trial court erred in failing to instruct the jury on the lesser included offense of robbery in the second degree, and in allowing the prosecutor to improperly personalize his closing argument.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).